DETAILED ACTION

Acknowledgment is made of the response filed on 5/03/22.  Claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 5/03/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,866,457 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a display apparatus, comprising:
a light emitting diode including a first light emitting unit and a second light emitting unit;
a first color conversion pattern and a second color conversion pattern over the light emitting diode;
a first color filter over the first color conversion pattern; and
a second color filter disposed over the second color conversion pattern, wherein the first light emitting unit emits light having a maximum peak wavelength of 455nm or less, and
wherein the second light emitting unit emits light having a wavelength greater than or equal to the maximum peak wavelength;
regarding claim 13, a display apparatus comprising first to third pixel areas, comprising:
a light emitting diode including a first light emitting unit and a second light emitting unit;
first to third pixel electrodes in the first to third pixel areas, respectively;
first to third thin film transistors electrically connected to the first to third pixel electrodes, respectively;
a first color conversion pattern over the light emitting diode in the first pixel area;
a second color conversion pattern over the light emitting diode in the second pixel area;
a first color filter disposed on the first color conversion pattern; and
a second color filter disposed on the second color conversion pattern, wherein the first light emitting unit emits light having a maximum peak wavelength of 455nm or less, and
wherein the second light emitting unit emits light having a wavelength greater than or equal to the maximum peak wavelength.
Furthermore claims 1-20 are allowable in view of the timely filing of the proper terminal disclaimer filed on 5/03/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G, Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 05, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876